                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 CECILIA LYNN LEWIS,                               Case No. 19‐CV‐3077 (NEB/DTS)

                      Plaintiff,
 v.                                                   ORDER ON REPORT AND
                                                       RECOMMENDATION
 THE STATE OF MINNESOTA,

                      Defendant.



       The Court has received the December 20, 2019 Report and Recommendation of

United States Magistrate Judge David T. Schultz. [ECF No. 3 (“R&R”).] The R&R

recommended dismissing all the claims brought by Plaintiff Cecilia Lynn Lewis because

the complaint failed to state a claim on which relief could be granted and denying her

application to proceed in forma pauperis [ECF No. 2] as moot. Lewis filed a response

labeled an “Appeal,” asking this Court to “overturn” the R&R [ECF No. 4 (“Appeal”).]

       The Court understands Lewis’s Appeal to be an objection to the R&R’s conclusion

that she failed to state a claim upon which relief can be granted. In her Appeal, she argues

that section 17 of her complaint specifically requests the relief of compensation based on

lost wages. (Appeal at 1.) The Court has conducted a de novo review and finds that Lewis’s

complaint fails to state a claim and must be dismissed. See Hudson v. Gammon, 46 F.3d

785, 786 (8th Cir. 1995) (“A district court must make a de novo determination of those

portions of a . . . report and recommendation to which objections are made.”)
       When a plaintiff files a complaint in forma pauperis, the Court may review the action

and dismiss it if the complaint “fails to state a claim on which relief may be granted,” that

is to say the complaint must allege a wrong that the Court can remedy. 28 U.S.C. §

1915(e)(2)(B)(ii). During this review, the Court accepts as true all the factual allegations

in the complaint and draws all reasonable inferences in the plaintiff’s favor. Aten v.

Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008). The complaint must “state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Pro

se complaints, like this one, must be construed liberally. Stone v. Harry, 364 F.3d 912, 914

(8th Cir. 2004).

       Lewis’s complaint pleads that “The State of Minnesota” violated her First and

Fourteenth Amendment rights. [ECF No. 1.] Because the Constitution does not provide a

standalone right to sue, the Court will construe Lewis’s claim against “The State of

Minnesota” to be brought under § 1983. Quality Refrigerated Servs., Inc. v. City of Spencer,

908 F. Supp. 1471, 1487 n.9 (N.D. Iowa 1995) (“There is simply no direct cause of action

arising under the Constitution itself . . . . [A] litigant complaining of a violation of a

constitutional right must utilize 42 U.S.C. § 1983.”) (collecting cases). Under § 1983 an

individual may “vindicate rights conferred by the Constitution or laws of the United

States.” Wilson v. Spain, 209 F.3d 713, 715 (8th Cir. 2000).




                                               2
      The State of Minnesota “cannot be sued directly in its own name regardless of the

relief sought” unless it “has waived its Eleventh Amendment immunity or Congress has

overridden it.” Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985). “Minnesota has not

waived its sovereign immunity from § 1983” claims. Phillips v. Minn. State Univ., No. 09‐

CV‐1659 (DSD/FLN), 2009 WL 5103233, at *3 (D. Minn. Dec. 17, 2009). Congress did not

abrogate the immunity of states by enacting § 1983. Larson v. Kempker, 414 F.3d 936, 939

n.3 (8th Cir. 2005). Thus, Minnesota is immune from this suit under the Eleventh

Amendment, and Lewis’s complaint must be dismissed for failure to state a claim.

Because the Court dismisses the complaint, it denies Lewis’s application to proceed in

forma pauperis as moot.

      After conducting its own review, the Court finds Judge Schultz’s reasoning sound

and finds no legal basis to depart from his recommendations. Based upon all the files,

records, and proceedings in the above‐captioned matter,

      IT IS HEREBY ORDERED THAT:

   1. The Report and Recommendation [ECF No. 3] is ACCEPTED;

   2. Plaintiff’s Appeal [ECF No. 4] is OVERRULED;

   3. This matter is DISMISSED WITHOUT PREJUDICE under 28 U.S.C. § 1915(e)(2)(B);

      and

   4. Plaintiff’s application to proceed in forma pauperis [ECF No. 2] is DENIED.




                                           3
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 24, 2020           BY THE COURT:

                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                               4
